Citation Nr: 1438846	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-25 659	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Timeliness of receipt of a notice of disagreement (NOD) with a rating decision dated January 30, 2009.

2.  Entitlement to a finding of clear and unmistakable error (CUE) with a rating decision dated December 11, 2006, which denied service connection for a chronic bilateral knee disability (to include degenerative joint disease (DJD).

3.  Entitlement to a finding of CUE with a rating decision dated January 30, 2009, which denied service connection for hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include pseudo-folliculitis barbae (PFB)).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and March 2012 of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The October 2010 decision determined that the Veteran failed to submit a timely NOD with a rating decision dated January 30, 2009.  The March 2012 decision determined that there was no CUE with a rating decision dated December 11, 2006, which denied service connection for a chronic bilateral knee disability (to include DJD), and no CUE with a rating decision dated January 30, 2009, which denied service connection for hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include PFB).

The Board has reviewed correspondence dated and received by VA in August 2010, in which the Veteran presents statements indicating that he seeks to reopen, for a de novo review, his previously denied claims of entitlement to service connection for a chronic bilateral knee disability (claimed as DJD), hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include PFB) on the basis of submission of new and material evidence.  As this matter has not been adjudicated in the first instance by the agency of original jurisdiction (AOJ), it is not properly before the Board at the present time and is therefore referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The current appeals were certified to the Board in May 2014 and the case was transferred to the custody of the Board in August 2014.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received direct notification in writing from the appellant, in which he expressly requested to withdraw his appeal of the October 2010 rating decision's determination that he failed to submit a timely NOD with a rating decision dated January 30, 2009.

3.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received direct notification in writing from the appellant, in which he expressly requested to withdraw his appeal of the March 2012 rating decision's determination that there was no CUE with a rating decision dated December 11, 2006, which denied service connection for a chronic bilateral knee disability (to include DJD), and no CUE with a rating decision dated January 30, 2009, which denied service connection for hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include PFB).


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the determinations of the RO in its rating decisions dated in October 2010 and March 2012, which are presently before the Board, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the matters on appeal were certified to the Board in May 2014 and forwarded to the custody of the Board in August 2014.  The record indicates that in August 2014, the appellant, with the counsel of his appointed representative, expressly notified the Board in writing (via correspondence sent directly to the Board in an August 2014 electronic document transmission) that he desired to withdraw his appeals of the October 2010 rating decision, which determined that he failed to submit a timely NOD with a rating decision dated January 30, 2009, and the March 2012 rating decision, which determined that there was no CUE with a rating decision dated December 11, 2006, which denied service connection for a chronic bilateral knee disability (to include DJD), and no CUE with a rating decision dated January 30, 2009, which denied service connection for hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include PFB).  

The notice was received by the Board prior to the promulgation of an appellate decision in the appeal with respect to these matters.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.





ORDER

The appeal of the October 2010 rating decision, which determined that the Veteran failed to submit a timely NOD with a rating decision dated January 30, 2009, is dismissed.

The appeal of that part of the March 2012 rating decision, which determined that there was no CUE with a rating decision dated December 11, 2006, denying service connection for a chronic bilateral knee disability (to include DJD), is dismissed.

The appeal of that part of the March 2012 rating decision, which determined that there was no CUE with a rating decision dated January 30, 2009, denying service connection for hepatitis C, a testicular disorder, hemorrhoids, a chronic gastrointestinal disorder, a chronic psychiatric disorder (claimed as depression), a bilateral eye disorder (claimed as optical "floaters"), and a chronic facial problem (to include PFB), is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


